PER CURIAM.
PNC Bank, N.A., appeals the circuit court’s order granting the Neals motion to dismiss with prejudice PNC Bank’s foreclosure action against them. We affirm, but point out that the dismissal with prejudice of PNC Bank’s foreclosure action against the Neals does not preclude PNC Bank from instituting a new foreclosure action based on a different act or a new date of default not alleged in the dismissed action. See Star Funding Solutions, LLC v. Krondes, 101 So.3d 403 (Fla. 4th DCA 2012) (citing Singleton v. Greymar Assocs., 882 So.2d 1004,1005 (Fla.2004)).
AFFIRMED.
THOMAS, CLARK, and ROWE, JJ., concur.